March 28, 2008


Mr. Mark A. Ticer
Law Office of Mark Ticer
3300 Oak Lawn Avenue, Suite 700
Dallas, TX 75219


Mr. William V. Dorsaneo III
SMU School of Law
3315 Daniels Storey Hall
Dallas, TX 75275
Mr. Thomas C. Wright
Wright Brown & Close, LLP
Three Riverway, Suite 600
Houston, TX 77056


RE:   Case Number:  04-0138
      Court of Appeals Number:  11-02-00212-CV
      Trial Court Number:  DV-99-08673-C

Style:      UNAUTHORIZED PRACTICE OF LAW COMMITTEE
      v.
      AMERICAN HOME ASSURANCE COMPANY, INC. AND THE TRAVELERS INDEMNITY
      COMPANY

Dear Counsel:

      Today the Supreme Court of Texas delivered the enclosed  opinions  and
judgment in the above-referenced cause.


                                       Sincerely,
                                       [pic]
                                       Blake A. Hawthorne, Clerk
                                       by Claudia Jenks, Chief Deputy Clerk
Enclosures





|cc:|Ms. Sherry Williamson    |
|   |Mr. Jim Hamlin           |
|   |Mr. J. Dennis Chambers   |
|   |Ms. Patricia Anne Moore  |
|   |Mr. Donald P. Wilcox     |
|   |Mr. Stephen E. McConnico |
|   |Mr. Thomas S. Leatherbury|
|   |                         |
|   |Mr. Fred C. Bosse        |
|   |Mr. Calvin R. "Rod"      |
|   |Phelan II                |
|   |Mr. Jerry P. Campbell    |
|   |Mr. Robert C. Walters    |
|   |Mr. John L. Hill Jr.     |
|   |Mr. Maurice Joseph       |
|   |Meynier IV               |
|   |Ms. Julia F. Pendery     |
|   |Mr. Peter M. Kelly       |
|   |Mr. Guy D. Choate        |